internal_revenue_service number release date index number ----------------- ---------- ----------------------------------- -------------------------------- re -------------------------------------------------------------- ------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number ------------------- refer reply to cc ita b02 plr-110344-11 date date ty ------- ty ------- legend taxpayer ------------------------------------------------------------------ parent -------------------------------------------------------------------------- trust --------------------------------------- insurer ------------------------------------------------------------- state a ---------------- state b ---------- date ------------------ dollar_figureaa --------------- dollar_figurebb --------------- year ------- year ------- year ------- year ------- year ------- year ------- year ------- x --------- dear ------------ this letter is in response to a ruling_request dated ------------------- submitted on behalf of taxpayer by its authorized representative requesting a ruling as to the proper year of inclusion in income of an amount of a time-value credit attributable to an erroneous collection of a state a insurance premium tax and whether the time-value credit is includable in taxpayer’s income under the anticipatory_assignment_of_income doctrine plr-110344-11 facts taxpayer is a multiple-employer voluntary employee beneficiary association veba formed by parent in year for the purpose of providing benefits to the employees of member employers in ------------------------------------------------------ trust is a simple_trust operating as a welfare_benefit_fund and was formed by parent in year for the purpose of providing benefits to the employees of member employers in ----------- --------------------------------------------- parent is a sec_501 member organization for employers located in ----------------------------------- parent has always been the sponsor of both taxpayer and trust and all employers participating in both taxpayer and trust are members of parent taxpayer trust and parent each employ an overall accrual_method of accounting and file federal_income_tax returns on a calendar-year basis as of date year taxpayer ceased offering benefits coverage to its participating employers and transitioned those participating employers to trust the wind-down of and termination of insurance coverage through taxpayer was specifically planned former participants in taxpayer who continue to participate in trust are entitled to receive rate concessions from year through at least year the rate concessions are a result of a refund of a state a insurance premium tax insurer erroneously charged to taxpayer in prior years taxpayer was not liable for the state a premium tax because taxpayer was not domiciled in state a and the insurance contracts were delivered in state b in addition to the refund of the state a premium taxes insurer added an x time-value credit for the delay in correcting its error the total amount of premium credit to which taxpayer was entitled was dollar_figureaa and the total time-value credit was dollar_figurebb taxpayer represents that trust may receive the rate concession which includes the time-value credit only if trust and its participating employers continue to purchase insurance through insurer trust has no obligation to negotiate with insurer but if trust were to switch carriers the unused_credit would be lost during year trust seriously considered whether to continue its relationship with insurer during year and will review that relationship prior to renewing with insurer for year knowing that any unused_credit would be lost and not refunded if it terminates its relationship with insurer additionally taxpayer represents that participating employers are under no obligation to continue to purchase insurance from insurer through trust some employers have ceased purchasing insurance through trust thus forgoing any credit to which they might have been entitled participating employers may also opt_out of purchasing insurance through trust any year after year also forgoing any unused_credit plr-110344-11 trust would like to exhaust the credit by year and administrative burdens have made switching insurance carriers before full use of the credit improbable however determining the exact amount of the rate concession received is uncertain and each year’s negotiation for the rate concession represents a mutually agreed upon estimate of value received and value remaining taxpayer does not have any role in whether trust will continue insuring with insurer any negotiations with insurer or future use or nonuse of the credit rulings requested taxpayer requests a ruling that the time-value credit of dollar_figurebb paid as a rate concession is not income to the taxpayer in year and taxpayer requests a ruling that the time-value credit of dollar_figurebb is not includible in its income under the anticipatory_assignment_of_income doctrine law and analysis sec_61 of the internal_revenue_code provides that except as otherwise provided by law gross_income means all income from whatever source derived sec_451 provides that items of gross_income shall be included in gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_1_451-1 of the income_tax regulations provides that under an accrual_method of accounting_income is includible in gross_income when all the events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy the all-events test all events that fix the right to receive income occur when the required performance takes place payment is due or payment is made whichever happens first see 372_us_128 year of accrual in 39_bta_379 an accrual_method taxpayer entered into a settlement agreement under which it would receive discounts on purchases made in the future the board_of_tax_appeals held that the taxpayer did not have to accrue the maximum amount that it might be entitled to receive under the settlement agreement in the year of the settlement the board reasoned that the right to receive the future discounts was not fixed at the time of the settlement agreement was entered into because the discounts depended on the taxpayer’s future plr-110344-11 purchases and because the taxpayer could not compel the other party to pay the amount in cash in snyder v commissioner tcmemo_1988_320 a partnership in which the taxpayer was a partner qualified for a fixed amount of future state tax reductions by making certain capital improvements to its facilities the tax_court held that the taxpayer must include the future tax reductions in income under the accrual_method of accounting in the year in which the state certified the capital improvements on appeal however the commissioner conceded and the sixth circuit agreed that the future state tax reductions should not be included in income in the year in which the capital improvements were certified by the state instead the future tax reductions should be accounted for through smaller state tax deductions in the year in which the tax reductions were used to reduce the taxpayer’s state taxes snyder v commissioner no wl at 6th cir date vacating and remanding without published opinion tcmemo_1988_320 revrul_79_247 1979_2_cb_24 holds that amounts computed at the prevailing rate of interest deposited with a stockbroker by an investor that are credited on the broker’s books and may be used only to offset commissions payable to the broker on subsequent stock transactions are includable in the gross_income of the investor only when so used revrul_79_247 relies on john graf co and reasons that the use of the credits is totally contingent on the investor entering into future stock transactions to which the credits could be applied revrul_79_247 specifically states that this treatment applies to accrual as well as cash_basis taxpayers like the taxpayers in john graf co snyder and revrul_79_247 taxpayer does not have a fixed_right to receive the time-value credit in year because the right to receive the time-value credit is contingent on future activities by trust to be entitled to rate concessions former participants in taxpayer must transition from taxpayer to trust and trust must continue to purchase insurance through insurer if trust were to no longer insure through insurer any unused_credit would be lost taxpayer has represented that trust has seriously considered ceasing to purchase insurance through trust even though trust would lose any unused_credit further taxpayer has represented that some former participants in taxpayer decided against transitioning over to trust and thus have foregone any rate concession from the credit accordingly the taxpayer does not have a fixed_right to receive the time-value credit in year because the right to receive the time-value credit is contingent on trust continuing to insure through insurer for year sec_4 and later assignment_of_income in general under the anticipatory_assignment_of_income doctrine a taxpayer who earns or otherwise creates a right to receive income will be taxed on any gain realized from it if the taxpayer has the right to receive the income or if based on the realities plr-110344-11 and substance of the events the receipt of the income is practically certain to occur ie whether the right basically has become a fixed_right even if the taxpayer transfers the right before receiving the income 174_f3d_997 9th cir 531_f2d_1343 6th cir 477_f2d_1058 2d cir 471_f2d_275 8th cir 80_tc_331 281_us_111 by contrast the mere anticipation or expectation of the receipt of income is insufficient to conclude that a fixed_right to income exists s c johnson son inc v commis63_tc_778 in 13_f3d_577 2d cir the taxpayers contributed appreciated futures contracts to a charity in the charity had the right to determine when or if to sell the contracts the charity however had issued a standing order to its broker to sell contracts that the taxpayer contributed to the charity the same day or shortly after the taxpayer donated each contract upon the sale of each contract the charity retained the long-term_capital_gain and paid to the taxpayer the short-term_capital_gain under these facts the court found that the taxpayer neither had a fixed_right to the income from the contracts at the time they contributed them to the charity nor had maintained any control_over the charity’s sale of the contracts thus the court held that the taxpayers were not required to include the long-term_capital_gain in their income under the anticipatory_assignment_of_income doctrine in thompson v commissioner tcmemo_1964_198 the taxpayer sold stock in a corporation under an installment contract with a collateral_agreement that the purchaser could withhold a portion of the interest payments due the taxpayer to pay part of any deficiency in the corporation’s income taxes the court held that the taxpayer had a contingent right to the interest payments rather than a vested right because the taxpayer’s right to a payment of interest was contingent upon the nonexistence of any taxes being due or owed therefore the taxpayer did not realize the income due to the withheld interest and the purchaser’s payment of the corporation’s taxes out of the withheld interest was not an anticipatory_assignment_of_income in this case taxpayer’s right to receive the time-value credit was not earned under anticipatory_assignment_of_income doctrine principles at the end of year taxpayer’s participants must transition over to trust employers who participate in trust are not obligated to continue coverage through trust and may pursue other insurance options thereby foregoing any credit for the rate concessions taxpayer does not any control_over whether trust will use or not use the remaining rate concession accordingly the rate concessions are subject_to conditions beyond the control of taxpayer and therefore are contingent and uncertain conclusion plr-110344-11 based on the information submitted and the representations made we conclude that taxpayer does not have a fixed_right to receive the time-value credit of dollar_figurebb in year because receipt of the time-value credit is contingent on trust and its participants continuing to insure through insurer for year sec_4 and later taxpayer does not include in its income the time-value credit of dollar_figurebb paid as rate concessions under the anticipatory_assignment_of_income doctrine except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely thomas d moffitt branch chief branch income_tax accounting cc
